19-2154
     Silverio-Salazar v. Garland
                                                                                BIA
                                                                           Straus, IJ
                                                                       A202 120 609
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 24th day of August, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            GUIDO CALABRESI,
 9            DENNY CHIN,
10            STEVEN J. MENASHI,
11                 Circuit Judges.
12   _____________________________________
13
14   ELOY SILVERIO-SALAZAR, AKA ELOY
15   SILVERIO SALAZAR-MALDONADO,
16            Petitioner,
17
18                      v.                                   19-2154
19                                                           NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                     Gregory Osakwe, Law Offices of
26                                       Gregory C. Osakwe LLC, Hartford,
27                                       CT.
28
 1   FOR RESPONDENT:                 Brian Boynton, Acting Assistant
 2                                   Attorney General; Linda S.
 3                                   Wernery, Assistant Director;
 4                                   Gerald M. Alexander, Trial
 5                                   Attorney, Office of Immigration
 6                                   Litigation, United States
 7                                   Department of Justice, Washington,
 8                                   DC.

 9          UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13          Petitioner Eloy Silverio-Salazar, a native and citizen

14   of Ecuador, seeks review of a July 2, 2019, decision of the

15   BIA affirming a February 12, 2018, decision of an Immigration

16   Judge    (“IJ”)   denying   Silverio-Salazar’s     application     for

17   asylum, withholding of removal, and protection under the

18   Convention Against Torture (“CAT”).           In re Eloy Silverio-

19   Salazar, No. A 202 120 609 (B.I.A. July 2, 2019), aff’g No. A

20   202 120 609 (Immig. Ct. Hartford Feb. 12, 2018).           We assume

21   the    parties’   familiarity    with   the   underlying   facts   and

22   procedural history.

23           We have reviewed the IJ’s decision as modified by the

24   BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

25   520, 522 (2d Cir. 2005).        The applicable standards of review

                                        2
 1   are well established.        See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

 2   Gao   v.   Sessions,   891    F.3d   67,    76   (2d   Cir.      2018).      In

3    determining credibility, the agency must “[c]onsider[] the

4    totality of the circumstances” and may base a credibility

5    finding on the “inherent plausibility of the applicant’s . .

6    . account.”    8 U.S.C. § 1158(b)(1)(B)(iii).              “We defer . . .

 7   to an IJ’s credibility determination unless . . . it is plain

 8   that no reasonable fact-finder could make such an adverse

 9   credibility ruling.”         Xiu Xia Lin v. Mukasey, 534 F.3d 162,

10   163-64, 166–67 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d

11   at 76.     We conclude that substantial evidence supports the

12   adverse credibility determination.

13         First,   the   agency     relied     on    the   implausibility        of

14   Silverio-Salazar’s     testimony     that       he   was   the   only     white

15   person living in Gualaquiza and that the Shuar indigenous

16   people were focused on harming him because of his race.                     See

17   8 U.S.C. § 1158(b)(1)(B)(iii).            The agency reasonably found

18   this testimony implausible because Silverio-Salazar testified

19   that Gualaquiza was a city and his application indicated that

20   his sister also lived there.             See Wensheng Yan v. Mukasey,

21   509 F.3d 63, 66–67 (2d Cir. 2007) (IJ may rely on inherently


                                          3
 1   implausible testimony so long as finding is “tethered to

 2   record evidence”).      Moreover, Silverio-Salazar admitted that

 3   he had not heard of any other attacks on white people.

 4       The   agency      reasonably    relied      further    on   Silverio-

 5   Salazar’s failure to rehabilitate his testimony with reliable

 6   corroborating evidence.          See 8 U.S.C. § 1158(b)(1)(B)(ii)

 7   (“Where the trier of fact determines that the applicant should

 8   provide   evidence      that   corroborates       otherwise      credible

 9   testimony,     such   evidence     must    be   provided    unless    the

10   applicant does not have the evidence and cannot reasonably

11   obtain the evidence.”); Biao Yang v. Gonzales, 496 F.3d 268,

12   273 (2d Cir. 2007) (“An applicant’s failure to corroborate

13   his or her testimony may bear on credibility, because the

14   absence of corroboration in general makes an applicant unable

15   to rehabilitate testimony that has already been called into

16   question.”).      Silverio-Salazar        provided   no    letters   from

17   friends or family in Ecuador, or from his ex-girlfriend who

18   lived in New York as an asylee and allegedly was at his home

19   when the Shuar burned it down.             Moreover, the background

20   materials did not corroborate any racially based attacks by

21   the Shuar against white people.


                                         4
 1       Given     the   implausible     testimony    and     lack   of

 2   corroboration, the “totality of the circumstances” supports

 3   the adverse credibility determination.     See Xiu Xia Lin, 534

 4   F.3d at 165-67; Biao Yang, 496 F.3d at 273.            The adverse

 5   credibility   determination   is   dispositive   because   asylum,

 6   withholding of removal, and CAT relief are all based on the

 7   same discredited factual predicate.      See Paul v. Gonzales,

 8   444 F.3d 148, 156-57 (2d Cir. 2006).

9        For the foregoing reasons, the petition for review is

10   DENIED.   All pending motions and applications are DENIED and

11   stays VACATED.

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe,
14                                 Clerk of Court




                                    5